DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Insertion Polymorphism for Species Group A, a Cas protein for Species Group B, and a Cas9 protein for Species Group C in the reply filed on 01 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Search and examination has been extended to deletion polymorphism for Species Group A, and meganuclease for Species Group C.
Claims 1, 4-16, 32-35, and 52-53 are under examination on the merits.

Notice to Applicant – Claim Amendments
The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. MPEP 37 CFR 1.121

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-9, 13-16, 33-35, and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnould (US 2006/0153826 Al, 7/13/2006) in view of Neuwirth (Neuwirth et. al. 2007.  Molecular and Cellular Biology, Vol. 27, No. 15, p. 5261–5274).
Regarding claim 1, 7, 13 and 53, Arnould teaches the use of meganucleases, a site-specific endonucleases recognizing large sequences, for inducing homologous recombination ex vivo and in toto in vertebrate somatic tissues for the correction of mutated genes [0001-0002, 0008].  Arnould teaches the introduction of a double-stranded break, by a meganuclease, is accompanied by the introduction a targeting segment of DNA that is homologous to the region 
Arnould does not explicitly teach that the double stranded breaks were introduced in each chromosome at a site aligning between the positionally unique mutations, such that allelic exchange occurs between the two chromosomes of the pair and produces a mutation-free chromosome and a mutant chromosome. 
Neuwirth teaches DSB-induced interchromosomal crossover in mammalian cells for I-SecI-induced gene conversions that restored function at the selectable thymidine kinase (tk) locus [abstract].  Neuwirth teaches the thymidine kinase locus in two isogenic cells line where the site aligning the positionally unique mutations which contains a recognition site that induces a double stranded break (I-SecI) [Fig. 1].  Neuwirth teaches where a switch in linkage can 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould wherein the meganuclease introduces a double stranded break at a site aligning between the positionally unique mutations on each pair of the chromosome.  One of ordinary skill would be motivated to make this modification for the advantage creating a mutant and mutation-free chromosome (i.e. wild type chromosome) as disclosed by Neuwirth, which results in the correction of recessive alleles with homologous chromosomes as taught by Arnould.  Neuwirth teaches that this creation is a possible outcome with the design of having a DSB in between the positionally unique alleles and would be a desirable outcome for someone attempting to replace homozygous recessive diseased gene with a heterozygous state as taught in Arnould.    
Regarding claims 4, 5, 9, and 52, Neuwirth teaches the thymidine kinase locus in two isogenic cells line where positionally unique mutations of the heterogeneous alleles are separated by one complete intron that is at least 50 nucleotides in length, and where the site aligning the positionally unique mutations which contains a recognition site that induces a double stranded break (I-SecI) is located in an intron and [Fig. 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould wherein the position of each heterogeneous recessive allele is separated by at least one complete intron that is at least 50 nucleotides in length and the site aligning between the positionally unique mutations is located in an intron given the disclosure of Neuwirth.  One of ordinary skill would have been motivated to make the modification for the advantage of correcting the mutated genes of Arnould without disturbing the coding region and thereby reducing the likelihood of additional mutations being introduced in the coding regions of the genes.  
Regarding claim 6, Arnould teaches that an abnormality in one or several genes can be an insertion or a deletion [0043] thereby teaching that the allele can comprise an insertion or deletion polymorphism.
Regarding claim 8, Arnould teaches that the disease can be Sickle cell anemia, tyrosinemia, phenylketonuria, Cystic fibrosis, Tay-Sachs disease [170-175].  
Regarding claim 14, Arnould additionally teaches vectors comprising targeting DNA and/or nucleic acid encoding a meganuclease can be introduced into a cell [0142].  
Regarding claim 15, 16, and 33 Arnould teaches double-stranded cleavage is induced, either in toto by administration of said meganuclease to an individual, or ex vivo by introduction of said meganuclease into somatic cells removed from an individual and returned into the individual after modification.
Regarding claim 34, Arnould teaches introduction of components into a cell by injection [0142].
Regarding claim 35, Arnould teaches that individuals includes mammals [0042]. 

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnould (US 2006/0153826 Al, 7/13/2006) in view of Neuwirth (Neuwirth et. al. 2007.  Molecular and Cellular Biology, Vol. 27, No. 15, p. 5261–5274) as applied to claim 1, and further in view Wu (Wu et. al. 2013. Cell Stem Cell. Volume 13, Issue 6, 5 Pages 659-662).
The teachings of Arnould and Neuwirth are discussed above as applied to claim 1 and similarly apply to claims 10-12.  Arnould and Neuwirth do not teach wherein the recombinant gene editing complex comprises a Cas9 protein and a single guide RNA.  
Wu teaches the use of the CRISPR-Cas9 system for efficient correction of mutant alleles based on the endogenous allele to correct genetic diseases.  Wu teaches that the CRISPR-Cas9 system has been applied to genome editing in one step impressively by injecting Cas9 mRNA and a single guide RNA (sgRNA) (recombinant gene editing complex) targeting the mutant allele [abstract; pg. 659, col.1, para 1; Fig. 1D], thereby making it an effective tool for genome engineering.  Specifically, Wu teaches efficient correction of a mutant gene in a mouse disease model by zygote injection of CRISPR-Cas9, and report subsequent successful transmission of the corrected trait to the next generation [pg. 659, col.1, para 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Arnould with the CRISPR-Cas9 system recombinant gene editing complex comprising Cas9 and sgRNA. One of ordinary skill in the art would have been motivated to have made the modification for the advantage of correcting mutant alleles in a one-step genome .     

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnould (US 2006/0153826 Al, 7/13/2006) in view of Neuwirth (Neuwirth et. al. 2007.  Molecular and Cellular Biology, Vol. 27, No. 15, p. 5261–5274) as applied to claim 1, and further in view of Cong (WO 2015/089462 Al, 6/18/15).
The teachings of Arnould and Neuwirth are discussed above as applied to claim 1 and similarly apply to claims 32. Arnould and Neuwirth do not teach wherein the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV).
Cong teaches a method of modifying an organism or a nonhuman organism by manipulation of a target sequence in a genomic locus of interest, wherein the genomic locus is associated with a mutation associated with an aberrant protein expression or with a disease condition or state comprising delivering a non-naturally occurring or engineered composition a guide sequence capable of hybridizing to a target sequence in a eukaryotic cell and a polynucleotide sequence encoding a CRISPR enzyme.  Cong teaches effectively packaged CRISPR-Cas system components (e.g., comprising SaCas9) into a viral delivery vector, e.g., AAV, and have demonstrated that it can be used to modify endogenous genome sequence in mammalian cells in vivo [0007].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the Arnould wherein the at least one component of the gene editing complex is delivered to the cell in a recombinant adeno-associated virus (rAAV).  This modification would amount to a simple substitution of one 

Conclusion
No Claims Allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636